Judgment and' order reversed on the facts and a new trial granted, costs to appellant to abide the event. Plaintiff’s claim is based on an alleged original promise made by the defendant to the Maxol Plumbing Supply Company, a copartnership, and the assignors of the plaintiff, to pay for certain materials ordered by Stoerzinger who had a contract with the defendant to do the plumbing work. The plaintiff’s claim is negatived by the exhibits in the record and the verdict is against the weight of evidence. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.